  Case 20-21397         Doc 31   Filed 06/29/20 Entered 06/29/20 14:41:50         Desc Main
                                   Document     Page 1 of 4




Dated: June 26, 2020
The following is SO ORDERED:


                                                  ________________________________________
                                                            George W. Emerson, Jr.
                                                     UNITED STATES BANKRUPTCY JUDGE


____________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF TENNESSEE
                                  MEMPHIS DIVISION

    In Re:                                                 Case No. 20-21397

    Willie James Lott Sr.,                                 Chapter 13

             Debtor.                                       Judge Emerson


       AGREED ORDER RESOLVING OBJECTION TO CONFIRMATION
  AND MODIFYING PLAN AS TO WELLS FARGO BANK, N.A. REGARDING REAL
 PROPERTY LOCATED AT 18 EAST MITCHELL RD, MEMPHIS, TENNESSEE 38109


       COME NOW, Wells Fargo Bank, N.A., and the Debtor herein, by and through counsel,

and agree as follows:

       1.      The Debtor’s Chapter 13 Plan shall be modified to pay the claim of Wells Fargo

Bank, N.A. filed at Court Claim No. [2-1] as a SECURED CLAIM under paragraph numbered

seven (7) of the plan, to be paid by the Trustee as fully secured in the amount of $25,468.94 at

5.75%, or $489.43 monthly over 60 months.
  Case 20-21397       Doc 31     Filed 06/29/20 Entered 06/29/20 14:41:50             Desc Main
                                   Document     Page 2 of 4



       2. Wells Fargo Bank, N.A. shall retain its lien pursuant to 11 U.S.C. §1325(a)(5)(b) until

the earlier of (1) payment of the underlying debt determined under non-bankruptcy law or(2)

discharge under 11 U.S.C. §1328, at which time the lien shall terminate and be released by the

claimholder.

       3.      Pursuant to the contract between that creditor and the debtor, the debtor is

required to pay certain expenses that may become due post-petition related to the property

known as 18 East Mitchell Road, Memphis, Tennessee, 38109. Therefore, in addition to the

treatment provided above for the total debt claim in paragraph number one (1) above, the trustee

shall also pay any supplement to the claim which is filed using Form 410S1 (Notice of Mortgage

Payment Change) for escrow payment changes. The current ongoing amount required to cover

the monthly escrow outlay is $168.00. This amount shall be paid monthly by the trustee in

addition to the monthly payment of $489.43 listed in paragraph numbered one (1).

       4.      The trustee will implement the payment change noted in a filed Form 410S1

where the filed form indicates the change is related only to a change in the debtor’s escrow

payment as provided in Part 1 of that form. This provision supplements the treatment for the

creditor in paragraph number one (1) of this agreement.

       5.      If payment in accordance with any supplement to the filed proof of claim would

reduce the dividend to unsecured creditors, the trustee may adjust the total payments due under

the plan to ensure that the dividend to unsecured creditors is not negatively affected.

       6.      That the Trustee will make the necessary adjustments to effectuate this Order.



THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INDICATED
AT THE TOP OF THE FIRST PAGE.
  Case 20-21397      Doc 31    Filed 06/29/20 Entered 06/29/20 14:41:50   Desc Main
                                 Document     Page 3 of 4



APPROVED FOR ENTRY:


/s/ Bonnie Culp
Bonnie Culp, Attorney for Creditor, Bar # 14741
bculp@logs.com | 704-249-0065
Shapiro & Ingle, LLP
10130 Perimeter Pkwy, Suite 400
Charlotte, NC 28216
Phone: 704-333-8107 | Fax: 704-333-8156
Supervisory Attorney Contact: Grady Ingle
gingle@logs.com | 704-831-2217
Electronic Service Notifications: tnecf@logs.com



/s/ William W. Newell
Attorney for Debtor
William W. Newell
Reaves Law Firm, PLLC
4466 Elvis Presley Blvd. Suite 310
Memphis, TN 38116
(901)410-5300
William.newell@beyourvoice.com


   /s/ Sylvia F. Brown
_________________________________________
   Chapter 13 Trustee
Sylvia F. Brown
Chapter 13 Trustee
200 Jefferson Ave. Suite #1113
Memphis, TN 38103
(901)576-1313
  Case 20-21397          Doc 31   Filed 06/29/20 Entered 06/29/20 14:41:50   Desc Main
                                    Document     Page 4 of 4



Entities to be Served:

    William W. Newell
    Reaves Law Firm, PLLC
    4466 Elvis Presley Blvd. Suite 310
    Memphis, TN 38116


    Willie James Lott Sr.
    18 E. Mitchell Rd
    Memphis, TN 38109


    Sylvia F. Brown
    200 Jefferson Ave. Suite #1113
    Memphis, TN 38103
